Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants elected of Group II, claims 2-8, in the reply filed on 08/18/2021. Claims 1 and 9-22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.

Election of Species Practice
	The election of species requirement is not withdrawn but is not connected to Claim 1 as Applicants have properly stated. However, given that insulin and its myriad of variances in mutants and modifications is still held to a species by species search. The genus has not been found free of the prior art, and Claims 2-8 are not allowable.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao, US 2010/0298212 in view of Goddard-Borger, E.D., An Efficient, Inexpensive, and Shelf-Stable Diazotransfer Reagent: Imidazole-1-ulfonyl Azide Hydrochloride, Organic Letters, 2007, 3797-3800, Vol. 9, No. 19.

The instant invention is drawn to process of making an azide insulin analog comprising directly converting a free amine on insulin or an insulin analog to an azide via diazo-transfer using imidazole-1-sulfonyl azide.

Miao teaches modified insula polypeptides which are modified by azide moieties, see paragraph [0057] and [0069] for example of the PG Publication. The position to be modified are found at paragraph [0019] which read on Claims 4-8, for B-1, B-29, and A-1, and also a paragraph [0015] stating at least two amino acids. The azide structures for the modified amino acids are found at [0061] for example.  Both synthetic and recombinant forms are insulin are disclosed, see [0151] for example. 

Miao does not teach the use of Imidazole-1-sulfonyl Azide.

Goddard-Borger teaches the use of creating azide structure on amines, such as Lysine, see Table 1. Here the lysine can be the N-terminal amino acid or glycine as found in insulin on the A-Chain.  Further, the reagent could be used to make the amino acids of paragraph [0061] of the Miao reference, for example. 
It would have been obvious to one of ordinary skill in the art to modify insulin as taught by Miao.  One would have been motivated to do so as it has advantages of attaching PEG or other water soluble polymers for extending the half-life of the molecule. One would have had a reasonable expectation of success in creating azide structures for the intended purposes as the prior art teaches benefits bring to insulin by the addition of azide modified amino acids. In the case of Goddard-Borger, one can use this to create azide structures for different purposes, such as protecting groups, see second paragraph on page 3797 for example. Further, Goddard-Borger teaches that this reagent has “found application in the study of biological systems, see third paragraph on page 3797.

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, Maio discloses methods and positions on various known insulin molecules and speaks to the benefits those modification bring to the molecule, while Goddard-Borger teaches the use of the imidazole-1-sulfonyl.

The selection of the placement of the azide modified amino acid has been taught by the prior art reference, and though stating at least two in paragraph [0019], reads on Claims 7 and 8, this does not teach away from just one modified amino acid.  Such placement and number of azide modified amino acids would have been a routine matter of optimization on the part of the artisan of ordinary skill, said artisan recognizing that some positions may be better suited to the end goal over other positions. The positions to be modified are clearly in line with the positions instantly claimed. 

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). 

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 9 & 10 of the remarks filed 03/11/2022. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Arguments that Miao does not teach the whole of the invention is not convincing. It is the combination of the references that one arrives at the instant invention.
Arguments from a finite number of identified, predictable solution is also not convincing. One of skill in the art, i.e., peptide chemist, who know of this form of modification, or in looking to the literature toward making this modification would understand the teaching of the literature and have the skill to apply the teaching to the problem to be solved. Given making azide-modified insulin compounds is not a flooded field (see Applicant’s IDS), a finite number of references and/or teaching is found in the art. Even if this is not the case, one skilled in the art has the capability to research the chemistries involved and apply them in a skilled manner. A “finite number” is not really a number that requires in an actual value: 10, 20, 30, 40 references? Finite number is rather nebulous to begin with as infinite is the next choice. The rejection is maintained as one of skill in the chemical and peptide arts would have arrived at the instant method.
     Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 am to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654

/THOMAS S HEARD/Primary Examiner, Art Unit 1654